DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 08/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,891,583 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see pages 8-9 of Applicant’s Response, filed 08/17/2022, with respect to the double patenting rejections have been fully considered and are persuasive.  The double patenting rejections have been withdrawn. 
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding the novelty/non-obviousness of claims 20 and 30, the prior art does not teach, in the context of the delivery wave scheduling systems and methods recited, that the prevention of a scan event from insertion into a database (which is performed based on a determination that the scan event occurred during a time period associated with a first delivery wave and not a second delivery wave), that the mobile device may send, to a central system, an identifier of the first product, a data packet may be intercepted which has been sent to a database upon completion of the scan event, and then the data packet may be deleted. Such elements are novel or non-obvious over the previously recited combination of references since, as taught by Mangan, the scan event may never leave the mobile device of the courier, since the insertion is blocked by disallowing the scan event information from even being forwarded to the server. As such, even if the prior art taught the interception and deletion (which would need to be of a received scan event which is prevented from being inserted into the database based on the association with the first delivery wave and not the second), which the prior art does not teach, this would be incompatible with the current combination of references since, as taught by Mangan, the scan event would never even be forwarded and attempted to be synched with the server. The prior art does not teach the above described combination of elements in the context of the systems and methods recited. As such, claims 6, 15, and 20 are novel and non-obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Slater, Alan, “Specification for a dynamic vehicle routing and scheduling system”, International Journal of Transport Management 1, 29, 40, (2002); hereinafter “Slater”
Slater generally teaches a vehicle routing system and method, wherein deliveries may be arranged in waves, and wherein, if a package is not present in time to be included in a first delivery wave, it may be pushed back into a subsequent delivery wave. (Slater: abstract, page 30, third full paragraph; page 36, second full paragraph) Slater, however, is silent as to the interception and deletion of data packets which prevent scan events from being inserted into a database based on a determination that the scan event occurred during a time period which does not correspond to the proper delivery wave. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628